LAW OFFICES OF
STEPHEN TURANO

Os sturano@turanclaw,.com

60 PARK PLACE
SUITE 793

 

 

 

NEW YORK, NY 10016 NEWARK, NJ 07102
TEL (917) 974-1781 TEL (973) 648-6777
FAX (212) 208-2981 PAX (212) 208-2981

 

REPLY ‘TO NEW JERSEY OFFICE
November 30, 2019

By ECF
The Honorable Paul A. Crotty / u/ afrore

United States District Judge . h
Southern District of New York Lovhtner 4 Ufywed
500 Pear! Street :
New York, NY 10007 foamy } 4620
Re: United States v. Rashaun McKay
Docket No.: 18-Cr. 339 (PAC) fw
Dear Judge Crotty: Add: bly

Rashaun McKay’s sentencing is currently scheduled for December 17, 2019. | Bo f
respectfully request a one-month adjournment of the sentence. The Government (by AUSAs
Robert Sobelman and Nicholas Chiuchiolo) consents to Mr. McKay’s adjournment request.

 

Respectfully,

is! Stephen Turano
Stephen Turano

ec: Alf Counsel of Record for the Government
